Case 3:20-cv-00889-MMH-JRK Document 49 Filed 08/04/21 Page 1 of 4 PageID 714




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

   DEIRDRE BAKER,

                        Plaintiff,

   v.                                                Case No. 3:20-cv-889-MMH-JRK

   JEA,

                        Defendant.


                                           ORDER

          This cause is before the Court on Defendant’s Motion for Additional Time

   in Which to Complete Deposition of Plaintiff (Doc. No. 39; “Motion”), filed June

   11, 2021. Plaintiff responded in opposition on June 25, 2021. See Plaintiff’s

   Response in Opposition to Defendant’s Motion for Additional Deposition (Doc.

   No. 42). With leave of Court, see Order (Doc. No. 44), entered July 1, 2021,

   Defendant filed its Reply on July 14, 2021, see Reply to Response in Opposition

   to Motion for Additional Time to Complete Deposition of Plaintiff (Doc. No. 47).

   Consistent with the July 1, 2021 Order, 1 Plaintiff filed her Sur-Reply to

   Defendant’s Reply (Doc. No. 48) on July 28, 2021. The matter is now ripe for

   consideration.



          1       The undersigned also entered an Order on July 12, 2021 (Doc. No. 46)
   addressing Plaintiff’s opposition to Defendant filing a reply and reiterating the timeline for
   the parties to file a reply and sur-reply as stated in the July 1, 2021 Order.
Case 3:20-cv-00889-MMH-JRK Document 49 Filed 08/04/21 Page 2 of 4 PageID 715




         The parties strongly dispute whether Defendant should be allowed to

   depose Plaintiff for an additional five (5) hours. Both parties offer differing

   viewpoints as to why additional time is needed or not warranted.

         Rule 30, Federal Rules of Civil Procedure (“Rule(s)”), states that “[t]he

   court must allow additional time consistent with Rule 26(b)(1) and (2) if needed

   to fairly examine the deponent or if the deponent, another person, or any other

   circumstance impedes or delays the examination.” Fed. R. Civ. P. 30(d)(1). Rule

   26(b)(1) allows a party to obtain discovery “that is relevant to any party’s claim

   or defense and proportional to the needs of the case,” Fed. R. Civ. P. 26(b)(1),

   and Rule 26(b)(2) states that “the court may alter the limits . . . on the length of

   depositions under Rule 30[,]” Fed. R. Civ. P. 26(b)(2)(A). However, under Rule

   26(b)(2)(C):

         [T]he court must limit the frequency or extent of discovery
         otherwise allowed by these rules or by local rule if it determines
         that:
               (i)  the discovery sought is unreasonably cumulative or
                    duplicative, or can be obtained from some other source
                    that is more convenient, less burdensome, or less
                    expensive;

                  (ii)    the party seeking discovery has had ample opportunity
                          to obtain the information by discovery in the action; or

                  (iii)   the proposed discovery is outside the scope permitted
                          by Rule 26(b)(1).

   Fed. R. Civ. P. 26(b)(2)(C). Upon review of the parties’ filings, the record as a

   whole, and the applicable law, the Motion is due to be granted, and Defendant



                                              -2-
Case 3:20-cv-00889-MMH-JRK Document 49 Filed 08/04/21 Page 3 of 4 PageID 716




   may depose Plaintiff for an additional five (5) hours to fully address Plaintiff’s

   numerous claims and damages. 2 Plaintiff, at times, appears to give lengthy

   responses that disallowed Defendant adequate time (in the initial seven hour

   limit) to fully question Plaintiff about her discrimination and hostile work

   environment claims as well as Plaintiff’s calculation of damages. See Fed. R.

   Civ. P. 30(d)(1) (stating that “[t]he court must allow additional time . . . if needed

   to fairly examine the deponent”).

         Defendant also requests that the Court enter “a direction to [ ] Plaintiff

   to provide only responsive information when answering the [deposition]

   questions posed by [Defendant].” Motion at 9-10.3 Although such a directive

   does not appear necessary at this point and in light of this request and the

   various representations made in the filings, the parties are advised of the

   following option should the need arise during Plaintiff’s deposition:

         TELEPHONE HEARING TO RESOLVE DISPUTES DURING
         DEPOSITION. In unusual circumstances with material and
         adverse consequences, the parties involved in a deposition may
         telephone the chambers of the assigned Magistrate Judge for
         resolution of an intractable dispute that has arisen during the
         deposition. The Magistrate Judge, if available, will entertain such
         a request only if all parties are present. This procedure should be
         employed rarely (and only after counsel have made every effort to
         resolve the dispute).

         2       The parties both discuss the potential of deposing Plaintiff’s husband (Mr.
   Baker); however, as this issue is not presently before the Court, the undersigned does not
   address that matter.

         3       For ease of reference, citations to the Motion are in accordance with the
   pagination assigned by the Court’s electronic filing system (CM/ECF).


                                              -3-
Case 3:20-cv-00889-MMH-JRK Document 49 Filed 08/04/21 Page 4 of 4 PageID 717




   Section II.B.5, Middle District Discovery Handbook (emphasis added). The

   parties are reminded that this procedure should be used as a last measure.

          Upon due consideration, it is

          ORDERED:

          Defendant’s Motion for Additional Time in Which to Complete Deposition

   of Plaintiff (Doc. No. 39) is GRANTED. Defendant may depose Plaintiff for five

   (5) additional hours. The deposition shall occur as soon as practicable but no

   later than August 31, 2021.4

          DONE AND ORDERED in Jacksonville, Florida on August 4, 2021.




   keh
   Copies to:
   Counsel of Record
   Pro Se Party (via U.S. Mail and email address)




          4        The discovery deadline was extended to August 13, 2021. See Amended Order
   (Doc. No. 41), entered June 14, 2021. If either party seeks an extension of the August 13, 2021
   discovery deadline, they shall file a motion seeking such relief. The parties are reminded that
   if a further extension of the discovery deadline is sought, Local Rule 3.01(g), United States
   District Court, Middle District of Florida, requires a good faith effort to resolve any disputes
   before filing a motion with the Court.


                                                 -4-
